Citation Nr: 9933954	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for low back pain 
syndrome, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that the veteran submitted a claim for a 
total disability rating due to individual unemployability in 
April 1996.  However, the claim was denied in September 1996 
with notice to the veteran provided in October 1996.  There 
is no evidence in the record to reflect that the veteran 
submitted a notice of disagreement in regard to that rating 
action.  Accordingly, the Board may not exercise jurisdiction 
over this matter.  38 U.S.C.A. § 7104 (West 1991).


FINDING OF FACT

The veteran's low back pain syndrome is not manifested by 
evidence of ankylosis, or a pronounced intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for low back pain syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records reveal that he was 
treated for lumbosacral strain from February to April 1979.  
The treatments consisted of heat and ultrasound therapies.  
X-rays of the lumbosacral spine taken at that time were 
negative for any abnormalities.  Subsequent to service, the 
veteran established service connection for low back pain 
syndrome and was granted a noncompensable rating in June 
1981.

The veteran was afforded a VA examination in September 1994.  
The veteran reported a history of a probable fracture of T12 
and L1 in high school while playing football in 1972.  
However, VA x-rays from April 1981 and September 1994 were 
negative for any such abnormality.  The veteran's low back 
pain disability was increased to 10 percent in October 1994.

The veteran submitted his current claim in November 1995.  He 
said that his back had gotten worse and that he was no longer 
able to do the same type of work as before.  He also said 
that his back pain was almost to the point where he could not 
work at all.

Associated with the claims file is an outpatient treatment 
record, dated in November 1995, that was submitted in support 
of the veteran's claim.  The record reflected the results of 
a neurology consult of the veteran's back condition.  The 
veteran complained of 20 years of right-sided low back pain 
that generally did not radiate but occasionally spread 
contralaterally or into his legs.  The pain was aggravated by 
bending, and helped by stretching.  The pain had been 
progressing.  He took only Ibuprofen for his pain and did not 
want any other medications.  He was unemployed but worked as 
a self-contractor.  He formerly worked as a truck driver but 
this employment aggravated his back pain.  The physical 
examination reported that the veteran was in mild discomfort.  
The lower extremities had normal muscle bulk, and full power 
throughout.  Straight leg raising was accompanied by 
stretching feeling in the right calf, none on the left.  The 
deep tendon reflexes (DTRs) were 2+ at the ankles and knees.  
The plantar responses were briskly flexor bilaterally.  The 
veteran's gait was normal.  There was no tenderness to low 
back palpation and there was full pin sensation throughout 
the legs.  The examiner noted that spinal films from 
September 1995 indicated a slight superior anterior corner 
spur at L4, and slight inferior corner spur on L5, but were 
otherwise normal.  The examiner's impression was that this 
was a normal neurological examination.  He noted probable 
mild lumbar radiculopathy that had not responded to 
conservative measures.

Associated with the claims file are VA outpatient treatment 
records for the period from March to April 1996.  Entries 
dated in March 1996 noted that the veteran continued to 
complain of low back pain.  Physical examination noted that 
the veteran was able to walk on his toes and heels and able 
to do deep knee bends.  Straight leg raising was to 80 
degrees on the right with some pain in the mid back., and to 
70-75 degrees on the left with mild/moderate flank pain.  
Both ankle and knee jerks were equal and active.  The veteran 
was noted to have had physical therapy but reported that 
stretching did not help.  He used Ibuprofen and heat, and got 
relief.  The assessment was of chronic low back pain with no 
definite radiculopathy.  The examiner suggested a trial of 
methocarbamol or cyclobenzaprine.  An entry dated in April 
1996, by the same examiner as the November 1995 examination, 
reported that the veteran continued to have back pain.  
Spinal films had not disclosed a condition that would benefit 
from surgery.  The pain was noted to rarely radiate into the 
legs and the veteran noted no weakness or urinary 
disturbance.  The examiner noted that the veteran was taking 
methocarbamol which helped relax his muscles, although pain 
persisted.  The impression was chronic spinal strain.  

The veteran's substantive appeal was received in April 1996.  
He indicated that he had been unable to work since November 
1995.  He also said that he was now taking pain medication 
and muscle relaxants.  

The veteran was afforded a VA general medical examination in 
May 1996.  The veteran related that he had increasing 
difficulty in getting out of bed and chairs.  He had some 
pain associated with those activities.  He also had episodes 
of back muscle spasms on a daily basis.  He also had 
occasional shooting pain into the legs while at rest and with 
movement.  The examiner reported that the veteran moved 
slowly and deliberately, at times leaning against the wall 
while removing his clothes.  The examiner stated that the 
veteran had a 20 degree forward lean from the hips and that 
his posture was erect with full lean.  The veteran's gait was 
described as slow, and antalgic with a slight limp to the 
right.  The veteran had forward flexion to 90 degrees.  He 
reported tightness in his lumbar spine and pain while he 
flexed but returned to a position of comfort with the 20 
degree forward lean.  He had backward extension to 20 
degrees, from a position of 20 degrees of forward lean.  
There was lateral flexion to each side with some tension in 
the sacroiliac (SI) areas.  There was rotation to 35 degrees 
bilaterally with tension to the right and slight pain in the 
right SI area on rotation to the left.  Straight leg raising 
(SLR) was to 20 degrees on each side, with pain in the upper 
anterior thigh on the left, and pain in the right hip area.  
Neurological examination was normal.  The examiner's 
diagnosis was status post low back strain with residuals.

The veteran's disability rating was increased to 40 percent 
in September 1996.  

The veteran was afforded a VA orthopedic examination in June 
1997.  The examiner recorded a history that the appellant had 
quit his job as a truck driver approximately six months 
earlier due to his back pain.  The veteran's back pain had 
increased over the last five years and he had experienced an 
increase in muscle spasms.  He had almost daily back pain 
with acute episodes perhaps every two weeks.  He complained 
of rare sciatic-like discomfort down both legs.  He was 
prescribed Ibuprofen, Tylenol III and Robaxin.  He also had 
been prescribed physical therapy.  Physical examination 
reported forward flexion as normal as the veteran could touch 
his fingertips to the floor.  Extension was to 20 degrees 
with low back discomfort.  Lateral rotation was to 85 degrees 
on the right and to 80 degrees on the left, again with 
referred low back discomfort.  He had lateral bending to 70 
degrees on the right and to 60 degrees on the left, with pain 
noted.  SLR was to 30 degrees bilaterally with mild low back 
pain.  The DTRs were briskly 2+ at both the knees and ankles.  
Sensation of both lower extremities was within normal limits.  
The examiner further stated that examination of the 
lumbosacral spine was normal.  The examiner's impression was 
chronic lumbosacral strain, perhaps early degenerative joint 
disease.

Associated with the claims are VA treatment records for the 
period from January 1999 to March 1999.  Also associated with 
the claims file are physical therapy records from Itasca 
Physical Therapy for the period from April 8, 1999, to April 
28, 1999.  The VA records reflect treatment for the veteran's 
complaints of low back pain.  An entry dated in January 1999 
noted a complaint of leg weakness making ambulation 
difficult.  A February 1999 tomographic bone scan of the 
lumbar spine was interpreted to show no diagnostic 
abnormalities of the lumbar spine.  An entry dated in March 
1999, noted a limitation of motion of the veteran's 
lumbosacral spine with pain on flexion and extension.  He was 
referred for fee basis physical therapy.

The records from Itasca document the fee basis physical 
therapy provided in April 1999.  The veteran underwent 
several sessions of therapy to include moist heat, and 
ultrasound.  The veteran's lumbar mobility was generally 
improved but he was noted to still have some pain in the 
right low back area.  

The veteran was afforded a VA orthopedic examination in July 
1999.  He related that he had been unemployed for four or 
five years.  The veteran stated that he had a magnetic 
resonance image (MRI) of his back which he was told indicated 
degenerative disc disease.  At the time of the examination, 
the veteran complained of pain primarily in the right 
lumbosacral area but also in the left.  There was no 
radiation of the pain into his calves.  He had noted, in the 
past, episodes of numbness in the left anterior thigh that 
lasted 10-15 minutes.  He said that he had three or four 
episodes of the numbness.  He said that he had chronic 
stiffness, fatigability, and lack of endurance.  He took 
chronic pain medications.  He related his pain as a 6 to 8 on 
a scale of 1 to 10.  The examiner reported that the veteran 
walked into the examination room with a slight stoop.  There 
was a loss of curvature of the lower spine and flattening of 
the normal lumbar curvature.  The veteran was able to get on 
and off the examining table with moderate difficulty.  He was 
able to get undressed and take off his shoes without a lot of 
difficulty. He could stand on his toes and heels.  He could 
get out of a chair using his quadriceps without assistance 
from his arms.  There was no obvious atrophy of the lower leg 
musculature.  The SLRs were normal to 40 degrees bilaterally.  
His reflexes were also normal, except for an absent left 
ankle jerk.  There was a slight punch tenderness at T12.  The 
examiner stated that the musculature of the back looked 
normal.  The examiner's assessment was chronic low back 
syndrome, etiology unknown.  

In this case, the RO has rated the veteran's disability under 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a (1999).  The veteran's current 
disability rating is 40 percent.  Under Diagnostic Code 5292, 
40 percent is the maximum schedular rating for severe 
limitation of motion of the lumbar spine.  As such, other 
diagnostic codes must be considered for possible application.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 60 percent rating is for consideration where the condition 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, little 
intermittent relief.  In the alternative, Diagnostic Code 
5285 provides for a 60 percent rating where there is evidence 
of residuals of fractured vertebra without cord involvement; 
with abnormal mobility requiring neck brace.  Further, a 60 
percent rating is warranted under Diagnostic Code 5286 where 
there is complete bony fixation (ankylosis) of the spine at a 
favorable angle.  Finally, a 50 percent rating is applicable 
where there is unfavorable ankylosis of the lumbar spine 
under Diagnostic Code 5289.  38 C.F.R. § 4.71a

There is no evidence of record to show that the veteran has 
ever suffered a fracture of any of his lumbar vertebra.  
Accordingly, a rating under Diagnostic Code 5285 is not for 
application.  Likewise, there is no evidence of ankylosis of 
the veteran's lumbosacral spine to warrant consideration of a 
rating under Diagnostic Code 5286 or Diagnostic Code 5289.

In regard to Diagnostic Code 5293, the record does not 
contain any competent evidence of any type of disc disease.  
X-rays, both in service, and from VA, have not disclosed any 
evidence of degenerative disc disease or herniation of a 
disc.  Moreover, the February 1999 bone scan was negative for 
any diagnostic abnormality of the lumbar spine.  From 
November 1995 to July 1999, the veteran's neurological 
examinations have been reported as essentially normal.  The 
Board notes that the Itasca initial evaluation determined 
that the veteran's condition was consistent with low back 
pain secondary to degenerative disc disease (DDD).  However, 
there is no objective evidence of DDD.   The only negative 
neurological findings were a subjective complaint of 
numbness, and an absent ankle jerk on the left side at the 
time of the July 1999 VA examination.  The veteran denied 
radiating pain, and no examiner has found evidence of a 
pronounced and persistent neurological impairment due to an 
intervertebral disc syndrome.  In light of the foregoing the 
veteran does not meet the criteria under Diagnostic Code 5293 
to warrant the assignment of a 60 percent rating.

In denying an increased rating for low back pain syndrome, 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1999) as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Significantly, however, an increased rating 
under these regulations is not in order as there is no 
competent evidence of such symptomatology as disuse atrophy, 
fatigue or incoordination as would be expected to be 
associated with painful pathology warranting a rating higher 
than that currently assigned.  The veteran had subjective 
complaints of fatigue and instability that were not supported 
by objective evidence.  Finally, while a 60 percent rating is 
not warranted, it is well to recall that the 40 percent 
rating itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, these regulations do not provide a 
basis for an increased rating.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for low back pain syndrome 
is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The Board acknowledges that in January 1999, the veteran reported that a magnetic resonance imaging 
(MRI) scan showed evidence of degenerative disc disease.  The claims folder does not include a copy of any 
MRI scan with such a result.  The accuracy of the veteran's statement is highly suspect, however, in light of 
the February 1999 bone scan which showed no evidence of degenerative disc disease.  In the absence of 
radiographic evidence of degenerative disc disease his statement highlights the fact that a "layman's account 
of what (a physician) purportedly said, filtered as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995).  Thus, the Board finds no duty to remand this case to secure the reported study.  Indeed, even 
assuming that degenerative disc disease is currently present, without competent evidence of ankylosis or 
pronounced intervertebral pathology an increased evaluation is not in order.

